      6:20-cr-00017-RAW Document 51 Filed in ED/OK on 05/10/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                         Plaintiff,

 v.                                                          Case No. CR-20-017-RAW

 BRENT ALLEN HAIRE,

                         Defendant.


                               FINAL ORDER OF FORFEITURE

        WHEREAS, on October 28, 2020, this Court entered a Preliminary Order of Forfeiture,

ordering Defendant Brent Allen Haire to forfeit:

        •   one (1) Smith & Wesson .45 Model M&P Shield serial number HYL5489;

        •   one (1) Starr 9mm Model BN serial number SBM05897; and

        •   one (1) Lorcin .380 serial number 119928.

        WHEREAS, the United States caused to be published on an official government internet

site (www.forfeiture.gov) notice of this forfeiture and of the intent of the United States to dispose

of the property in accordance with the law and as specified in the Preliminary Order, and further

notifying all third parties of their right to petition the Court within thirty (30) days for a hearing to

adjudicate the validity of their alleged legal interest in the property; and

        WHEREAS, no timely claim has been filed; and

        WHEREAS, the Court finds that Defendant had an interest in the property that is subject

to forfeiture pursuant to Title 21, United States Code, Section 853; Title 18, United States Code,

Section 924(d); and Title 28, United States Code, Section 2461(c);

        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that


                                                   1
     6:20-cr-00017-RAW Document 51 Filed in ED/OK on 05/10/21 Page 2 of 2



the following:

       •   one (1) Smith & Wesson .45 Model M&P Shield serial number HYL5489;

       •   one (1) Starr 9mm Model BN serial number SBM05897; and

       •   one (1) Lorcin .380 serial number 119928

are hereby forfeited to the United States of America pursuant to Title 21, United States Code,

Section 853; Title 18, United States Code, Section 924(d); and Title 28, United States Code,

Section 2461(c).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

SO ORDERED:

       Dated this 10th day of May, 2021.



                                              RONALD A. WHITE
                                              United States District Judge
Submitted by:
CHRISTOPHER J. WILSON
Acting United States Attorney

s/Clay A. Compton
CLAY A. COMPTON, OBA # 19781
Assistant United States Attorney
United States Attorney’s Office
520 Denison Avenue
Muskogee OK 74401
918-684-5167
918-684-5150 FAX
clay.compton@usdoj.gov



                                                 2
